Mr. Justice Ramírez Bages,
dissenting.
San Juan, Puerto Rico, March 20, 1969
I dissent from the decision in this case reversing appellant’s conviction of the second charge for the possession of a list of. three-digit, numbers utilized in the unlawful game of bolipool, said material being connected with the practice of said unlawful game.
The grounds on which said reversal relies are, in synthesis, that there is reasonable, doubt which precludes appellant’s *85conviction because (1) the manner in which the transaction was carried out was similar to that of the other charge of which appellant was acquitted and (2) appellant was charged with the possession of lists of three-digit numbers and what the agent testified was “that what occurred was that defendant sold four bolipool pieces to him....”
(1) The evidence shows that the doubt which justified the acquittal in the first count was based on the fact that appellant delivered four pieces of No. 772 to the agent, but the pieces identified by the agent as those' corresponding to this operation consisted of a slip printed on pink paper containing four pieces of number 729 not of number 772.
However, as to the second- charge, the agent testified that he bought from appellant four pieces of number 729, and this was verified when the agent identified a slip of white paper, which was' admitted in evidence, printed with four pieces of number 729 duly identified by the agent as the ones he received from appellant and for which he paid $1.00. Therefore the trial judge did not have any ground to make him doubt, as with respect to the first charge, that appellant committed the offense charged in the second copnt.
(2) Like in People v. Adorno Medina, 92 P.R.R. 538 (1965) the evidence in this case does not reveal a variance between the information (possession of a list of three-digit numbers utilized in the unlawful game of bolipool) and the evidence (four bolipool pieces) .since the material specified in the information and that appearing from the evidence constitute the same bolita or bolipool material.
Therefore, I believe the Court should have affirmed the judgment of May 15, 1967 rendered in this case by the Superior Court, San Juan Part.